Citation Nr: 1121082	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  99-23 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for gout and/or arthritis of the left upper extremity and both lower extremities, with the exception of the feet, claimed as secondary to a service-connected disability.  

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for diverticulosis.

4.  Entitlement to service connection for coronary artery disease.

5.  Entitlement to service connection for peripheral vascular disease.

6.  Entitlement to service connection for osteoarthritis of the hips, legs, arms and shoulders.

7.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hives.

8.  Entitlement to an increased rating for post-operative residuals of a herniated nucleus pulposus at L5, currently evaluated as 60 percent disabling.

9.  Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound status.  

10.  Entitlement to service connection for bilateral foot arthritis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran served on active duty from October 1941 to October 1945.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter was initially before the Board of Veterans' Appeals (Board) on appeal from a February 1999 decision of the RO that denied of service connection for gout and/or arthritis of the left upper extremity and both lower extremities and denied the claim for an increased rating for the service-connected back disability.  The Board remanded those claims in November 2001 for additional development.

The Veteran perfected an appeal from a December 2003 RO decision that denied claims of service connection for anemia, diverticulosis, coronary artery disease, peripheral vascular disease, osteoarthritis of the hips, left, feet, arms and shoulders, and declined to reopen a previously denied claim of service connection for hives.  The Veteran submitted a notice of disagreement (NOD) in February 2004 addressing those claims and the RO's December 2003 denial of claims of service connection for posttraumatic stress disorder (PTSD) and esophagitis.

In March 2005, the RO granted service connection for PTSD.  In July 2005, the RO issued a statement of the case (SOC) addressing the issues of service connection referred to in the NOD, and the issue of service connection for esophagitis and a determination that new and material evidence had not been presented to reopen a claim of service connection for asbestosis (also decided in the December 2003 rating decision).

In August 2005, the Veteran perfected his appeal to the Board, noting that he was specifically appealing the denial of claims of service connection for anemia, diverticulosis, coronary artery disease, peripheral vascular disease, osteoarthritis of the hips, left, feet, arms and shoulders, and the RO's decision that new and material evidence had not been submitted to reopen the previously denied claim of service connection for hives.  Thus, since the issues of service connection for esophagitis and whether new and material evidence has been presented to reopen a claim of service connection for asbestosis have not been perfected for appellate review, they are not presently in appellate status and will not be discussed further.  38 C.F.R. § 20.202 (2010).

However, since the Board's last remand, a new claim for special monthly compensation based on aid and attendance/housebound status has been denied by the RO in April 2010 and perfected for current appellate review.  On the other hand, although the RO requested clarification from the Veteran regarding whether he intended to pursue a claim for an earlier effective date for the grant of service connection for PTSD in a letter dated in February 2011, there is no indication in the record that the Veteran ever responded to the RO's letter.  Consequently, the Board finds that sufficient action has been taken with respect to this issue and that additional referral of this issue to the RO is not required or warranted.  

In an August 2007 decision, the Board denied the Veteran's claims of service connection for gout and/or arthritis of the left upper extremity and both lower extremities, claimed as secondary to a service-connected disability, anemia, diverticulitis, coronary artery disease, peripheral vascular disease, and osteoarthritis of the hips, legs, feet, arms, and shoulders; declined to reopen the Veteran's claim of service connection for hives; and denied entitlement to a rating in excess of 60 percent for postoperative residuals of a herniated nucleus pulposus at L5.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and pursuant to a Joint Motion for Remand filed in August 2008, the Court issued an Order vacating the Board's August 2007 decision.

The Board thereafter remanded all of the issues to the RO for procedural and evidentiary considerations.  As a result of the action taken by the RO, the Board finds that additional development must be accomplished with respect to the issues of entitlement to service connection for gout and/or arthritis of the left upper extremity and both lower extremities, with the exception of the feet, claimed as secondary to a service-connected disability, and entitlement to service connection for osteoarthritis of the hips, legs, arms and shoulders.  The Board would like to point out that since it has determined that service connection for bilateral foot arthritis is warranted on a secondary basis, entitlement to service connection for arthritis/osteoarthritis of the feet is now moot and it has therefore been eliminated from further consideration as part of the issues of entitlement to service connection for gout and/or arthritis of the lower extremities and osteoarthritis of the hips, legs, arms, and shoulders.  

The issues of entitlement to service connection for gout and/or arthritis of the left upper extremity and both lower extremities, with the exception of the feet, claimed as secondary to a service-connected disability, and entitlement to service connection for osteoarthritis of the hips, legs, arms and shoulders are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  A July 1947 rating decision denied the claim for service connection for hives on the basis that the Veteran's hives were apparently transient in nature and not currently shown, and a September 1985 RO determination denied an application to reopen the claim.  The Veteran did not appeal the September 1985 decision.

2.  The evidence submitted since the September 1985 RO determination pertinent to the claim for service connection for hives was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  

3.  Hives had its onset during active service.  

4.  The Veteran's bilateral foot arthritis has been causally related to service-connected disability.

5.  The Veteran's anemia did not have its onset during active service or within one year of discharge from active service, and is not otherwise etiologically related to the Veteran's active service.

6.  The Veteran's diverticulosis did not have its onset during active service and is not otherwise etiologically related to the Veteran's active service.

7.  The Veteran's coronary artery disease did not have its onset during active service or within one year of discharge from service and is not otherwise etiologically related to the Veteran's active service.

8.  The Veteran's peripheral vascular disease did not have its onset during active service and is not otherwise etiologically related to the Veteran's active service.

9.  The Veteran's post-operative residuals of a herniated nucleus pulposus at L5 have been manifested by limited motion with pain; complaints and/or findings of lower extremity radiculopathy are not demonstrated by the evidence of record at any time pertinent to the time frame on appeal.  

10.  The Veteran is in need of regular aid and attendance of another person due to his service-connected postoperative residuals of a herniated nucleus pulposus at L5 and/or PTSD.


CONCLUSIONS OF LAW

1.  The September 1985 RO determination which denied an application to reopen a claim for service connection for hives is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).  

2.  Additional evidence submitted since the September 1985 RO determination is new and material, and the claim for service connection for hives is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

3.  The criteria for entitlement to service connection for hives have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).  

4.  The criteria for entitlement to service connection for bilateral foot arthritis as secondary to service-connected disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.310 (2010).  

5.  The criteria for entitlement to service connection for anemia have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

6.  The criteria for entitlement to service connection for diverticulosis have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

7.  The criteria for entitlement to service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

8.  The criteria for entitlement to service connection for peripheral vascular disease have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

9.  The criteria for an evaluation in excess of 60 percent for the Veteran's low back disability have not been met.  38 U.S.C.A. §§ 1155, 1159, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.957, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 5235-5243, 5285, 5286, 5292, 5293, 5295 (2001, 2002, 2010).  

10.  The criteria for special monthly compensation based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  VA must request that the claimant provide any evidence in the claimant's possession that pertains to a claim. 38 C.F.R. § 3.159.  The notice must be provided to a claimant before the initial unfavorable adjudication by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App.112 (2004).  Since the Board has granted service connection for bilateral foot arthritis and hives, and SMC based on aid and attendance, any failure to notify and/or develop these claims cannot be considered prejudicial to the Veteran.  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In connection with the claims for service connection for anemia, diverticulosis, coronary artery disease, and peripheral vascular disease, VA satisfied the duty to notify by means of a pre-initial adjudication letter dated in November 2002.  VA satisfied the duty to notify with regard to the claim for an increased rating for the low back disability in a post-initial adjudication letter of November 2002.  Each of the letters informed the Veteran of the requirements of a successful claim for service connection and for increased rating, and of his and VA's respective duties in obtaining evidence.  He was asked to submit information and/or evidence, which would include that in his possession, to the RO.  Notice as to assignment of disability ratings and effective dates was provided to the Veteran in a March 2006 letter.

In this case, § 5103(a) notice was not mandated at the time of the initial adjudication of the claims of service connection for gouty arthritis and increased rating for the low back disability.  As such, the agency of original jurisdiction did not err in not providing such notice.  Rather, the appellant has the right to content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  Such notice was provided in November 2002, subsequent to the Board remand, and the claims were thereafter readjudicated in April 2003, July and October 2005, March 2007, and February 2011 supplemental statements of the case.  Neither the Veteran nor his attorney has alleged any prejudice as a result of any untimely notification, nor has any been shown.

VA has obtained service medical records, assisted the Veteran in obtaining evidence, afforded him physical examinations and obtained medical opinions as to the severity of his low back disability.  VA need not conduct an examination with respect to the claims of service connection for anemia, diverticulosis, coronary artery disease, and peripheral vascular disease because the information and evidence of record contains sufficient competent medical evidence to decide the claims.  38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the standards of McLendon are not met in this case as to these claims.  The evidence does not show any of the claimed conditions occurred in service or were manifest during an applicable presumptive period nor is there evidence of a nexus between the currently claimed conditions and service.  In addition, even though the Veteran is competent to report relevant symptoms such as fatigue associated with anemia or gastrointestinal symptoms possibly related to diverticulitis, he is not competent to diagnose conditions such as anemia, diverticulosis, coronary artery disease, and peripheral vascular disease, much less link those diagnoses to service, and the Veteran has not specifically asserted that he experienced continuous relevant symptoms during and after service with respect to these disorders.  The August 2008 Joint Motion for Remand also did not assert that further development was warranted with respect to these claims.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  Thus, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

New and Material Claim

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The record with respect to the claim for service connection for hives reflects that it was initially denied in a July "1947" rating decision on the basis that the Veteran's hives were apparently transient in nature and not currently shown, and a September 1985 RO determination denied an application to reopen the claim.  The Veteran did not express disagreement with this aspect of the RO determination in his subsequent notice of disagreement.  Accordingly, the September 1985 RO determination became final with respect to this claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Board finds that the Veteran's claim for service connection for hives may only be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In this regard, in a recent case, the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Here, based on the grounds stated in the original decision that denied the claim, the Board finds that new and material evidence would consist of medical evidence indicating persistent symptoms of hives and/or evidence that it was not merely transient in nature.  

In this regard, evidence received since the September 1985 RO determination most importantly consists of a December 2001 VA treatment record assessment of intermittent hives, likely allergic, and a recent statement from the Veteran indicating that he first noticed his hives in service, and that he thereafter continued to get them following service to the present time.  Since the lack of evidence of persistent hives was at least in part the basis for the previous denial of the claim, this additional evidence indicating persistent symptoms since service clearly relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.303.

Accordingly, the Board finds that this additional evidence was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable opportunity of substantiating the claim.  The Board thus finds that the claim for service connection for hives is reopened.  

Consideration of the Claims for Service Connection for Hives, Bilateral Foot Arthritis, Anemia, Diverticulitis, Coronary Artery Disease, and Peripheral Vascular Disease on the Merits

"[I]n order to establish service connection or service- connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease, primary anemia, or arthritis becomes manifest to a degree of at least 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).

If there is no evidence of a chronic condition during service, or an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997).

Additionally, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran contends that service connection is warranted for the claimed conditions and he maintains that he is suffering bilateral foot arthritis as secondary to his service-connected low back disability.

Turning first to the Veteran's claim for service connection for hives, the Board finds that the VA medical treatment record assessment of intermittent hives together with the Veteran's recently submitted statement confirming recent symptomatology provide sufficient basis to fulfill the threshold requirement of current disability with respect to this claim.  Moreover, the record reflects treatment for hives on multiple occasions during service, and the Board finds that hives is the kind of disability capable of lay observation and thus, the Veteran's uncontroverted and consistent statements regarding continuing intermittent symptoms of hives since service are both competent and credible.  Consequently, the Board will give the Veteran the benefit of the doubt, and conclude that he has a current disorder of hives that is related to active military service.  Thus, service connection for hives is warranted.  38 C.F.R. § 3.303.  

In addition, as to the Veteran's claims of service connection for arthritis gout and/or arthritis of the left upper extremity and both lower extremities, and osteoarthritis of the hips, legs, arms, and shoulders, although the Board has determined that these issues should be remanded for further development, it has determined that the evidence of record currently permits the grant of service connection for bilateral foot arthritis as secondary to service-connected low back disability, and therefore removed the Veteran's feet from further consideration.  More specifically, although the evidence of record does not currently include a competent medical opinion linking the arthritis of any joint to active service or service-connected disability, the record reflects the August 2005 opinion from VA physician, Dr. H., that the Veteran's service-connected low back pain likely contributed to his degenerative arthritis of the feet.  Moreover, the record reveals that this was not simply the opinion of an examiner who was called upon to provide an opinion without little or no familiarity with the Veteran's medical history.  In fact, the record reflects that Dr. H. had been treating the Veteran on a regular basis for arthritis of multiple joints since approximately 2001, and would therefore be in an optimum position to assess whether the Veteran's bilateral foot arthritis had been aggravated by the Veteran's service-connected low back disorder.  There is also no medical opinion of record that disputes a relationship between the Veteran's low back disorder and the currently diagnosed bilateral foot arthritis.  Therefore, giving the Veteran the benefit of the doubt, the Board also finds that service connection is warranted for bilateral foot arthritis as secondary to the Veteran's service-connected low back disorder.  

Turning finally to the claims for service connection for anemia, diverticulitis, coronary artery disease, and peripheral vascular disease, the reports of a service entrance examination in October 1941 and separation examinations in September and October 1945 are negative for any pertinent diagnoses.  Service treatment records are also silent for any complaints or treatment of anemia, diverticulosis, coronary artery disease, and peripheral vascular disease.  

Post-service medical records include reports of VA examinations conducted as early as January 1950; those examinations are also negative for any complaints related to the conditions for which the Veteran claims service connection.

VA treatment records include current diagnoses of anemia, diverticulosis, coronary artery disease, and peripheral vascular disease.

A January 2005 chart entry noted that the Veteran has chronic claudication symptoms, "likely due to both peripheral vascular disease and spinal stenosis."

The only evidence linking the Veteran's anemia, diverticulosis, coronary artery disease, and peripheral vascular disease to service is the Veteran's own assertion.  However, as a lay person with no medical training, he is not competent to diagnose anemia, diverticulitis, coronary artery disease, or peripheral vascular disease, or link these disabilities to active service.  See 38 C.F.R. § 3.159(a)(1) (2010).  

In addition, to the extent the Veteran is capable of providing competent evidence of relevant symptoms such as continuing fatigue associated with anemia, or gastrointestinal symptoms potentially associated with diverticulitis, the record does not contain statements of such continuing symptoms, and the Veteran has not specifically asserted that he experienced continuous relevant symptoms during and after service with respect to these disorders.  The August 2008 Joint Motion for Remand also did not assert that further development was warranted with respect to these claims.  Therefore, the Board concludes that there is no evidence of the claimed conditions during service or disease as a result of service.  In rendering a determination on the merits of a claim, the Board observes that the Veteran himself acknowledges that he did not obtain treatment for the claimed disabilities until 1997.  In addition, as there is no evidence of primary anemia, or coronary artery disease within one year after discharge from service, the provisions of 38 C.F.R. § 3.307 and 3.309(a) are inapplicable.  In summary, there is simply no evidentiary basis to link the Veteran's claimed conditions to service.

The evidence as to the claims for service connection for anemia, diverticulitis, coronary artery disease, and peripheral vascular disease is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  Thus, the claims of service connection for anemia, diverticulosis, coronary artery disease, and peripheral vascular disease must be denied.

Increased Rating Claim

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

During the pendency of the Veteran's appeal, the criteria for rating spine disabilities were amended twice.  Effective September 23, 2002, VA revised the criteria for diagnosing and evaluating intervertebral disc syndrome (IDS). 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine. 68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also reiterated the changes to Diagnostic Code 5293 (now reclassified as Diagnostic Code 5243) for IDS.

Where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.

A supplemental statement of the case issued in October 2005 provided the Veteran with notice of the amended regulations, and he was given a 60-day opportunity to submit additional evidence or argument.  The Veteran did not respond with additional evidence during that time frame.  Despite the lack of additional evidence from the Veteran, the Board afforded the Veteran additional VA examination in an effort to determine the current nature and severity of his service-connected low back disorder.  Therefore, there is no prejudice to the Veteran by this Board decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran's service-connected post-operative residuals of a herniated nucleus pulposus at L5, have been evaluated as 60 percent disabling since November 1995.

Diagnostic Code 5285 provided a 100 percent rating for evidence of a fracture of the vertebra, with cord involvement.  38 C.F.R. § 4.7a, Diagnostic Code 5285 (2002).

Diagnostic Code 5286 provided a 100 percent rating for unfavorable ankylosis of the spine, with marked deformity.  38 C.F.R. § 4.72a, Diagnostic Code 5286 (2002).

Former Diagnostic Code 5292 provided a maximum evaluation of 40 percent for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The Rating Schedule also provided a 60 percent evaluation for pronounced IDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  See 38 C.F.R. § 4.71, Diagnostic Code 5293 (2002).

Diagnostic Code 5295 provided a maximum evaluation of 40 percent for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Effective September 23, 2002, IDS is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  IDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent); with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); and with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note 1 to this provision provides that for purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IDS that are present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note 3 provides that if IDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

As noted above, the schedule for rating disabilities of the spine was revised again on September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).

The General Rating Formula for Diseases and Injuries of the Spine applies to diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating IDS Based on Incapacitating Episodes.

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.........................................100

Unfavorable ankylosis of the entire thoracolumbar spine .....................50

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id.

Note 5 provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and cervical spine segments will be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

IDS should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating IDS based on incapacitating episodes remains as stated above and was not changed in September 2003.

The Veteran is currently rated under former Diagnostic Code 5293 for pronounced IDS and is receiving the maximum disability rating available under any of the former applicable Diagnostic Codes, 60 percent.  Review of the medical evidence demonstrates there is no evidence of fracture of the Veteran's vertebrae or complete bony fixation (ankylosis) of the lumbar spine to allow for rating under former Diagnostic Codes 5285 or 5286.  This leaves consideration of a 100 percent rating under the General Formula for unfavorable ankylosis of the entire spine and the question of whether any associated objective neurologic abnormalities should be evaluated separately under an appropriate diagnostic code.  In addition, as noted in the November 2001 Board remand, consideration of an 80 percent rating for complete paralysis of the sciatic nerve will also be considered.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

As detailed above, unfavorable ankylosis is defined by regulation as a condition in which the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the several specific difficulties.  The medical evidence in the case does not reflect that the Veteran's spine is unfavorably ankylosed.

At a January 2003 orthopedic examination range of motion was reported as flexion from 10 to 30 degrees; extension from -10 to 0 degrees; lateral flexion to 10 degrees and rotation to 15 degrees.  On examination in July 2005, the Veteran had a generalized kyphotic posture and range of motion was limited to 0 degrees of extension, considered consistent with his kyphotic posture, with 25 degrees of forward flexion.  On VA examination in January 2007, the examiner specifically noted that there was no ankylosis of the lumbar spine.  Range of motion was reported as flexion to 45 degrees; extension to 5; right and left lateral flexion to 30 degrees; and right and left rotation to 10 degrees.  On examination in July 2010, the examiner again noted no ankylosis of the thoracolumbar spine.  Range of motion was reported as flexion to 30 degrees; extension to 10; right and left lateral flexion to 5 degrees; and right and left rotation to 10 degrees.  The evidence thus continues to show that the Veteran's spine is not fixed in either flexion or extension and there is no evidence that his spinal posture results difficulty walking because of a limited line of his vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Thus, an increased rating based on unfavorable ankylosis is not warranted.

The Board also finds that assignment of an 80 percent rating for complete paralysis of the sciatic nerve is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under that code, complete paralysis is shown if the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  The medical evidence does not show such findings.

The January 2003 neurological examination included the examiner's observation that there were no features that specified the presence of radiculopathy at any level.  On orthopedic examination that same month, range of motion of the right knee was extension to 0 degrees, flexion to 120 degrees.  The left knee extended to 0 degrees, with flexion to a maximum of 115 degrees, with pain from 90 degrees onward.  A January 2007 examination for VA noted flexion to 100 degrees and extension to 0, in both knees.  The examiner specifically noted that there was no evidence on radiating pain on movement.  Similarly, at the time of VA examination in July 2010, the Veteran denied any radiating pain.  Thus, an increased rating under Diagnostic Code 8520 is not warranted.

Consideration of DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. § 4.40 and § 4.45 are not for application because the Veteran's service-connected back disability is already rated at the maximum rating for limitation motion.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Further, DeLuca considerations are not for application to a disability rating under Diagnostic Code 8520 as that code pertains to neurological disabilities.  See 38 C.F.R. §§ 4.40, 4.445.

The Board has further considered whether it would be more advantageous to the Veteran to receive a 40 percent rating for limitation of motion and separate ratings for any neurological manifestations involving the lower extremities.  However, complaints and/or findings of lower extremity radiculopathy are not demonstrated by the evidence of record at any time pertinent to the time frame on appeal.  In addition, even if the evidence supported entitlement to separate 10 percent ratings for mild sciatic neuropathy under Diagnostic Code 8520, because the Veteran is being evaluated under the diagnostic code for intervertebral disc disease, separate 10 percent ratings would not be permitted for bilateral sciatic neuropathy.  The application of the bilateral factor contained in 38 C.F.R. § 4.26 and the combined ratings table in 38 C.F.R. § 4.25 would also yield a 21 percent for mild bilateral sciatic neuropathy, which when rated with the 40 percent for limitation of motion, results in a 53 percent combined rating, which is less than a single 60 percent evaluation.  Thus, rating the Veteran's low back disability under the former criteria is beneficial to him in every respect.

Accordingly, as the preponderance of the evidence of record is against the claim for a disability rating in excess of 60 percent for service-connected post-operative residuals of a herniated nucleus pulposus at L5, the appeal must be denied on a schedular basis.  38 U.S.C.A. § 5107(b).

Finally, the Board would point out that the rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided. 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected low back disability consist of limited motion with pain that causes severe limitation with recreation, traveling, exercise, sports, and chores.  However, such impairment is contemplated by the applicable rating criteria.  The rating criteria reasonably describe the Veteran's disabilities.  Referral for consideration of extraschedular ratings is, therefore, not warranted.

Entitlement to SMC based on Aid and Attendance/Housebound Status

Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3) (2010).

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: Inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the aid and attendance determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

Special monthly compensation is also payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

When all the evidence is assembled, the Secretary is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the Board shall adjudicate the issue on the basis of the record, keeping in mind the benefit of the doubt.

Service connection is currently in effect for the following disabilities: status post herniated nucleus pulposus at L5, evaluated as 60 percent disabling, PTSD, evaluated as 50 percent disabling, and bilateral foot arthritis, not yet rated.  Additionally, the Veteran has been in receipt of a total disability evaluation effective since November 21, 1995.

The Veteran's various statements taken together indicate his belief that he is entitled to special monthly compensation based on his need for regular aid and attendance.  

In an effort to assist the Veteran in the support of his claim, he was provided with a July 2010 VA examination and although the examiner did not specifically comment as to whether the Veteran was in need of the regular aid and assistance of another as a result of his service-connected disabilities, he did indicate that the Veteran's service-connected low back disability resulted in decreased mobility, problems with lifting and carrying, and severe limitations with recreational activities, chores, exercise, traveling, and sports.  The attorney for the Veteran has also recently provided a medical statement from VA physician, Dr. H., who has treated the Veteran on a regular basis for at least 10 years, concluding that because of his service-connected herniated nucleus pulposus at L5 and/or PTSD, he was in need of care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  There is no medical opinion of record that is inconsistent with the October 2010 opinion offered by Dr. H.

Because the Board is awarding SMC based on aid and attendance, the claim for SMC at the housebound rate is moot as SMC at the aid and attendance rate set forth at 38 U.S.C.A. § 1114(l) is greater than SMC at the rate set forth at 38 U.S.C.A. § 1114(s) based on being housebound.  

As was previously noted, the Board finds that the criteria for entitlement to SMC based on the need for regular aid and attendance have been met.  In reaching this determination, the Board notes that the evidence of record clearly demonstrates that the Veteran has problems with lifting and carrying, and significant limitation with chores.  Additionally, Dr. H., who has treated the Veteran at a VA facility over the course of at least a 10-year period, has concluded, albeit in conclusory fashion, that the Veteran's service-connected low back disorder and/or PTSD requires the need for aid and assistance of others in order to protect him from the hazards or dangers incident to his daily environment, and there is no medical opinion of record that contradicts the opinion of Dr. H.  

Therefore, resolving doubt in the Veteran's favor, the Board finds that he is unable to function in an appropriate manner without supervision and assistance, and that SMC based on the need for the regular aid and attendance of another person is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hives is granted.  

Entitlement to service connection for bilateral foot arthritis is granted.

Entitlement to service connection for anemia is denied.

Entitlement to service connection for diverticulitis is denied.

Entitlement to service connection for coronary artery disease is denied.

Entitlement to service connection for peripheral vascular disease is denied.

Entitlement to an evaluation in excess of 60 percent for post-operative residuals of a herniated nucleus pulposus at L5 is denied.

Entitlement to special monthly compensation (SMC) based on aid and attendance is granted, subject to the statutes and regulations governing the payment of monetary benefits.  


REMAND

The July 2010 VA examiner did not find that degenerative joint disease (DJD) of the shoulders, hips, knees, and elbows was warranted based on the lack of documented diagnosis/treatment of DJD in service and the fact that the Veteran's in-service injury was the unlikely etiology of his bilateral DJD of the affected joints.  However, the case of Dalton v. Nicholson, 21 Vet. App. 23 (2007), held that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion, and that while it is true that the Veteran's DJD has been noted to be bilateral in nature, it is not necessarily bilateral in severity, thus indicating that previous trauma may provide an explanation for this discrepancy, e.g., DJD in the right shoulder was noted to be severe, and in the left, moderate.  Thus, the Board finds that the Veteran should be afforded a new examination before another examiner to determine whether it is at least as likely as not that the Veteran's gout, DJD, or other disability of the hips, legs, arms, and shoulders is related to service or service-connected disability.  In this regard, the examiner should be specifically requested to address the Veteran's statements regarding the mechanics of his initial injury, his statements concerning continuity of symptomatology, and whether gout, DJD, or other disability of the hips, legs, arms, and shoulders was caused or aggravated by his service-connected low back disorder and/or his newly service-connected bilateral foot DJD.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination before an examiner other than the examiner who conducted the July 2010 examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests, including x-rays if indicated, should be conducted.  

The examiner should determine whether the Veteran has gout, arthritis, or other disability of the hips, legs (including knees), arms (including elbows), and shoulders.

The examiner should provide an opinion as to whether it is at least as likely as not that any currently diagnosed gout, arthritis, or other disability of the hips, legs (including knees), arms (including elbows), or shoulders had its onset during active service or is related to the Veteran's injury in 1945 when he jumped into a fox hole during an air raid and others piled in on him, stepping all over his body.  The examiner should also address the Veteran's statements of continuing symptoms from the time of injury to the present.

The examiner should offer an additional opinion as to whether any disability of the hips, legs (including knees), arms (including elbows), or shoulders was caused or aggravated by the Veteran's service-connected low back disorder and/or bilateral foot arthritis.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

2.  Then readjudicate the appeal.  Unless the benefits sought on appeal are granted, the Veteran and his representative should be furnished an appropriate SSOC and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


